                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  JOHN S. VANDERBOL III, and                       §
  ERICA QUINN,                                     §
                                                   §
          Plaintiffs,                              §
                                                   § Civil Action No.: 4:19-cv-119-SDJ-KPJ
  v.                                               §
                                                   §
  STATE FARM MUTUAL AUTO INS.                      §
  CO.,
                                                   §
  et al.,                                          §
                                                   §
          Defendants.


                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On November 14, 2019, the Magistrate Judge entered proposed findings of fact and

recommendations (Dkt. #95) that State Farm Mutual Automobile Insurance Company and State

Farm Fire and Casualty Company’s (together, “State Farm Defendants”) Motion for Sanctions

(Dkt. #67) be denied.

       Having received the Report of the United States Magistrate Judge, and no timely objections

being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

       Accordingly, the State Farm Defendants’ Motion for Sanctions (Dkt. #67) is hereby

DENIED.
       As the Magistrate Judge has ordered the Clerk of Court to seal all the Docket Entries

identifying all filings containing derogatory references to Defendants’ counsel, the Court finds no

sanctions are appropriate at this time. See Dkt. #103.


       So ORDERED and SIGNED this 9th day of December, 2019.




                                                         ____________________________________
                                                         SEAN D. JORDAN
                                                         UNITED STATES DISTRICT JUDGE




                                                 2
